DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-20 have been canceled in the Preliminary Amendments dated 04/07/2020.
Claims 21-40 have been newly added in the Preliminary Amendments dated 04/07/2020.
Claims 21-40 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 31, it is unclear as to whether the term “the device” refers to, is in addition to, or any different than “a drone device” (Claim 30) or “a well device” (Claim 30).
The Examiner notes that, if the term “the device” refers to “a well device” (Claim 30), then Claim 31 would be subject to a rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends since Claim 30 would already recite all of the features of Claim 31, thus rendering Claim 31 non further-limiting.

Regarding Claims 36-37, the claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they are dependents of indefinite claim 31, and their limitations do not overcome the indefiniteness issues of their parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US PGPUB 2014/0277605) in view of Meffert (US PGPUB 2016/0214715).

As per Claim 38, Nixon et al. teach a device (Fig 24 Element 112), comprising: 
a processor (P0117) configured to: 
communicatively couple to one or more RTUs (Fig 24 network connection between elements 112 and 2402) configured to control operations of one or more devices in response to the device being within a coverage range of a first communication network (P0246-0254); 
download data from the one or more RTUs via the first communication network (P0246-0254); 
Fig 24 network connection between elements 112 and 150) in response to detecting access to a second communication network (P0246-0254), wherein the one or more RTUs are inaccessible to the second communication network (Per Fig 24, element 2402 has no access to the network connection between elements 112 and 150); and 
transmit the data to the computing system via the second communication network (P0246-0254). 

Nixon et al. fail to teach wherein the device is a drone device.
However, Meffert teaches systems, methods, and devices for collecting data at remote oil and natural gas sites, such as oil and natural gas wells (P0043), in which a drone UAV is implemented (Abstract; Fig 1 and P0044).
Nixon et al. and Meffert are analogous art because they both disclose telemetry systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the computing communication system (as taught by Nixon et al.) with hydrocarbon well monitoring using drone-based architectures (as taught by Meffert) in order to detect airborne particulates and/or gases at remote oil and natural gas sites (Meffert Abstract).

As per Claim 39, Meffert in the combination outlined above further teach the drone device of claim 38 (as described above) further comprising at least one motor (P0044) connected to the processor (P0046), wherein the processor is further configured to: receive P0047, 0052, 0069, 0072, 0076, 0079, 0081, 0106).

As per Claim 40, Meffert in the combination outlined above further teaches the drone device of claim 38 (as described above), wherein the one or more devices comprise one or more well devices associated with a hydrocarbon well (P0043).

Regarding Claim 21, the claim has limitations that are similar to those recited in Claims 38-40 and are met by the combination of Nixon et al. and Meffert following the same rationale discussed above (as applied to Claims 38-40 above).  Claim 21, however, recites wherein the computing system is a cloud-based computing system.  Even so, Meffert in the combination outlined above further teaches such an architecture (P0050, 0058, 0080, 0083).  Therefore, Claim 21 is rejected by the combination of Nixon et al. and Meffert outlined above for all the reasons provided herein.

As per Claim 22, Nixon et al. in the combination outlined above further teach the drone device of claim 21 (as described above), wherein the processor is configured to receive one or more communication signals from the one or more RTUs prior to communicatively coupling to the one or more RTUs (P0145, 0248, 0252, 0259, 0261, 0266).

As per Claim 23, Meffert in the combination outlined above further teaches the drone device of claim 22 (as described above), wherein the processor is configured to adjust an operation of the at least one motor to change a position of the drone device until the processor receives the one or more communication signals (P0047, 0052, 0069, 0072, 0076, 0079, 0081, 0106).

As per Claim 24, the combination of Nixon et al. and Meffert outlined above teaches the drone device of the claim 21 (as described above), wherein the processor is configured to perform one or more preliminary analyses on the data prior to transmitting the data to the cloud-based computing system (Nixon et al. P0246-0254), and wherein the one or more preliminary analyses comprise generating an alert in response to determining that the data is outside an expected range of values (Nixon et al. P0079, 0098, 0250; Meffert P0071).

As per Claim 25, the combination of Nixon et al. and Meffert outlined above teaches the drone device of the claim 24 (as described above), wherein the processor is configured to transmit the alert to a local computing device within the hydrocarbon well via the first communication network (Nixon et al. P0079, 0098, 0250; Meffert P0071).

As per Claim 26, Nixon et al. in the combination outlined above further teach the drone device of claim 25 (as described above), wherein the alert comprises an audio alert, a visual alert (P0079, 0098, 0250), or both.

As per Claim 27, Nixon et al. in the combination outlined above further teach the drone device of claim 21 (as described above), wherein the processor is configured to scan for identification data sent by the one or more RTUs within the coverage range prior to communicatively coupling to the one or more RTUs (P0145, 0248, 0252, 0259, 0261, 0266).

As per Claim 28, Nixon et al. in the combination outlined above further teach the drone device of claim 21 (as described above), wherein the processor is configured to: send one or more acknowledge messages to the one or more RTUs indicating that the processor has recognized presences of the one or more RTUs (P0145, 0248, 0252, 0259, 0261, 0266); and receive one or more acknowledgement signals sent by the one or more RTUs, prior to communicatively coupling to the one or more RTUs (P0145, 0248, 0252, 0259, 0261, 0266).

As per Claim 29, Nixon et al. in the combination outlined above further teach the drone device of claim 21 (as described above), wherein communicatively coupling the processor to the one or more RTUs comprises using short-range Bluetooth communication (Nixon et al. P0068, 0119, 0128, 0135, 0246, 0274; Meffert P0054, 0057-0058, 0069), short-range infrared (IR) communication, short-range radio frequency (RF) communication (Nixon et al. P0068, 0119, 0246, 0274; Meffert P0109), or any combination thereof.

Regarding Claim 30, the claim has limitations similar to those recited in Claims 21 and 24, and is rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Nixon et al. and Meffert (as applied to Claims 21 and 24).

As per Claim 31, Meffert in the combination outlined above further teaches the drone device of claim 30 (as described above), wherein the device is a well device associated with a hydrocarbon well (P0043).

As per Claim 32, the combination of Nixon et al. and Meffert outlined above teaches the drone device of the claim 30 (as described above), wherein the processor is configured to send a command to the RTU to adjust the operation of the well device in response to generating the alert (Nixon et al. P0079, 0098, 0100, 0250; Meffert P0071).

As per Claim 33, Meffert in the combination outlined above further teaches the drone device of claim 30 (as described above), wherein the computing system is a cloud-based computing system (P0050, 0058, 0080, 0083).

As per Claim 34, Nixon et al. in the combination outlined above further teach the drone device of claim 30 (as described above), wherein the processor is configured to receive one or more communication signals from the one or more RTUs prior to communicatively coupling to the one or more RTUs (P0145, 0248, 0252, 0259, 0261, 0266).

As per Claim 35, Meffert in the combination outlined above further teaches the drone device of claim 34 (as described above), wherein the processor is configured to adjust an operation of the at least one motor to change a position of the drone device until the processor P0047, 0052, 0069, 0072, 0076, 0079, 0081, 0106).

As per Claim 36, the combination of Nixon et al. and Meffert outlined above teaches the drone device of the claim 31 (as described above), wherein the processor is configured to transmit the alert to a local computing device within the hydrocarbon well via the first communication network (Nixon et al. P0079, 0098, 0250; Meffert P0071).

As per Claim 37, Nixon et al. in the combination outlined above further teach the drone device of claim 31 (as described above), wherein the alert comprises an audio alert, a visual alert (P0079, 0098, 0250), or both.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davis (US PGPUB 2016/0381440) discloses a system and method for mobile monitoring. The system may include a mobile communications unit and a plurality of global positioning system “GPS” enabled sensors each configured to wirelessly transmit geographic data, liquid level data, and gas sensing data to the mobile communications unit. The system may further include a database configured to store a location associated with the mobile communication unit, the database further configured to receive the geographic data and liquid level data from 
Harrison et al. (US PGPUB 2016/0010445) disclose implementations directed to remote data aggregation, data management, and data visualization of field data from remote field site locations. Actions can include generating, by one or more sensors, the field data, each sensor of the one or more sensors being responsive to field site activity, transmitting, through a regional network, the field data to a back-end system, processing, by the back-end system, the field data to provide visualization data, transmitting the visualization data to one or more mobile computing devices, and providing a computer-executable application for execution on a mobile computing device, the computer-executable application processing the visualization data to provide data visualizations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ORLANDO BOUSONO/             Primary Examiner, Art Unit 2685